Citation Nr: 1003280	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for high cholesterol.

2.	Entitlement to service connection for urethritis.

3.	Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
2006.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which in part denied entitlement to service 
connection for a right lower back disorder. The Board has 
characterized   the issue on appeal as above to include any 
generalized low back disability. 

The Veteran testified during an August 2009 Travel Board 
hearing before the undersigned Veterans Law Judge of the 
Board, and a transcript is on file. 

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On August 13, 2009, prior to the promulgation of a decision 
in the appeal on claims for service connection for high 
cholesterol and urethritis, the Board received notification 
from the Veteran that a withdrawal of the appeal as to claims 
for service connection for high cholesterol and urethritis is 
requested.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
regarding the claim for service connection for high 
cholesterol have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the Veteran 
regarding claim for service connection for urethritis have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009). An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.204 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204. In the present case, the Veteran has 
withdrawn this appeal as to claims for service connection for 
high cholesterol and urethritis and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review these issues on appeal and they are 
dismissed.


ORDER

The appeal as to claim for service connection for high 
cholesterol is dismissed.

The appeal as to claim for service connection for urethritis 
is dismissed.




REMAND

The Board is remanding the claim for service connection for a 
low back disorder  for a VA medical examination to ascertain 
whether the claimed disorder is of service origin. 

The service treatment history denotes that in December 2002, 
the Veteran was evaluated in part for pain in the left lower 
quadrant, as well as in the lower back.  No diagnosis was 
made. 

A May 2003 clinical record indicates the Veteran was seen for 
a post-deployment physical, and that he indicated starting to 
have back pain one month ago due to sleeping poorly. The 
Veteran had left-sided lower back pain at the 3 to 4 /10 
level when he slept. There was no pain during the day. The 
impression was of back muscle spasm.

The report of the Veteran's May 2006 military separation 
examination notes that he had injured his low back two months 
previously playing basketball, which had improved until 
reinjury in April 2006. The condition was described as 
gradually improving, and was without radicular symptoms.

There is further documentation of treatment for pain in the 
right hip beginning in December 2005 that developed due to 
participation in recreational basketball.              The 
Veteran presently contends that this represented a 
misstatement of the diagnosis in service, as the actual 
affected area was that of the right lower back.

The Veteran underwent a VA Compensation and Pension 
examination in July 2006, just prior to his separation from 
active duty service. He then reported a history of an 
original injury consisting of a September 2005 back strain 
during a basketball game, treated with pain relievers and 
rest, and a recurring back strain following a December 2005 
game. According to the Veteran, he now experienced episodic 
low back ache, without radiation to the legs. A lumbar spine 
x-ray showed that lumbar vertebra appeared normally aligned, 
and without significant disk height loss or acute fracture. 
There were mild degenerative changes of the sacroiliac 
joints.          The diagnosis was lower back strain without 
radicular symptoms, with no evidence of degenerative joint 
disease of the lumbar spine. 

VA will provide a medical examination or obtain a medical 
opinion where there is: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or within a qualifying 
presumptive period; and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009), 38 C.F.R. § 
3.159(c)(4)(i) (2009). The third prong of this criteria, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).            

The Board finds in view of the above that another VA 
examination is required to address the determinative issue of 
etiology of a back disorder, as to whether a current low back 
disability has a causal attribution to the pattern of 
symptomatology objectively noted in service. Therefore, a VA 
orthopedic examination is in order. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed low 
back disability. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether a low back 
disorder, previously diagnosed as low back 
strain, is at least as likely as not (50 
percent or greater probability) due to an 
incident of the Veteran's military 
service, to include all documentation of 
relevant treatment therein.

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for service connection for a low 
back disorder based upon all additional 
evidence received. If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


